
	
		II
		109th CONGRESS
		2d Session
		S. 3656
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2006
			Mrs. Feinstein (for
			 herself and Ms. Snowe) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To provide additional assistance to combat HIV/AIDS among
		  young people, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 HIV Prevention for Youth
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The President’s
			 Emergency Plan for AIDS Relief (in this Act referred to as
			 PEPFAR) is an unprecedented effort to combat the global AIDS
			 epidemic, with $9,000,000,000 targeted for initiatives in 15 focus
			 countries.
			(2)The PEPFAR
			 prevention goal is to avert 7,000,000 HIV infections in the 15 focus
			 countries—most in sub-Saharan Africa where heterosexual intercourse is by far
			 the predominant mode of HIV transmission.
			(3)The PEPFAR
			 strategy for prevention of sexual transmission of HIV is shaped by 3 elements:
			 the ABC model, defined as Abstain, Be faithful, use Condoms, the
			 promotion of abstinence-until-marriage, and deference to local
			 prevention needs.
			(4)The United States
			 Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 requires
			 that at least one-third of all prevention funds be reserved for
			 abstinence-until-marriage programs. In implementing this requirement, the U.S.
			 Global AIDS Coordinator has required that 50 percent of prevention funding be
			 dedicated to sexual transmission prevention activities. This requirement
			 severely limits countries from employing strategies for the prevention of
			 sexual transmission other than abstinence, because the other sexual
			 transmission prevention programs under PEPFAR (such as the purchase of condoms
			 and management of sexually transmitted infections) cannot exceed one-sixth of
			 the total prevention funds.
			(5)The Government
			 Accountability Office (GAO) issued a report in April, 2006, “Spending
			 Requirement Presents Challenges For Allocating Funding under the President’s
			 Emergency Plan for AIDS Relief”, that found significant
			 challenges associated with meeting the earmark for
			 abstinence-until-marriage programs.
			(6)GAO found that a
			 majority of country teams report that fulfilling the requirement presents
			 challenges to their ability to respond to local epidemiology and cultural and
			 social norms.
			(7)GAO found that,
			 although some country teams may be exempted from the abstinence-until-marriage
			 spending requirement, country teams that are not exempted have to spend more
			 than the 33 percent of prevention funds on abstinence-until-marriage
			 activities—sometimes at the expense of other programs.
			(8)Indeed, according
			 to GAO, the proportion of HIV prevention funds dedicated to other
			 prevention activities (i.e. the purchase and promotion of condoms,
			 management of sexually transmitted infections other than HIV, and messages or
			 programs to reduce injection drug use) declined from 23 percent in fiscal year
			 2005 to 18 percent in fiscal year 2006 for country teams that did not receive
			 exemptions.
			(9)GAO found that,
			 as a result of the abstinence-until-marriage spending requirement, some
			 countries have had to reduce planned funding for Prevention of Mother-to-Child
			 Transmission programs, thereby limiting services for pregnant women and their
			 children.
			(10)GAO found that
			 the abstinence-until-marriage spending requirement limited or reduced funding
			 for programs directed to high-risk groups, such as services for married
			 discordant couples, sexually active youth, and commercial sex workers.
			(11)GAO found that
			 the abstinence-until-marriage spending requirement made it difficult for
			 countries to fund medical and blood safety activities.
			(12)GAO found that,
			 because of the abstinence-until-marriage spending requirement, some countries
			 would likely have to reduce funding for condom procurement and condom social
			 marketing.
			(13)In addition, GAO
			 found that two-thirds of focus country teams reported that the policy for
			 implementing the ABC model is unclear and open to varying interpretations,
			 causing confusion about which groups may be targeted and whether youth may
			 receive the ABC message.
			(14)GAO found that
			 the ABC guidance does not clearly delineate permissible C activities under the
			 ABC model. Program staff reported that they feel constrained by
			 restrictions on promoting or marketing condoms to youth. Other country teams
			 reported confusion about whether PEPFAR funds may be used for broad condom
			 social marketing, even to adults in a generalized epidemic.
			(15)Each day, an
			 estimated 13,400 people worldwide are newly infected with HIV.
			(16)Sub-Saharan
			 Africa is home to almost two-thirds of the estimated 40,000,000 people
			 currently living with HIV.
			(17)In many African
			 countries, the epidemic has spread among the general population. The HIV
			 prevalence rate for the general population is 8 percent across sub-Saharan
			 Africa. Among the United States focus countries in sub-Saharan Africa, the HIV
			 prevalence rate ranges from 4 percent in Uganda to 37 percent in
			 Botswana.
			(18)According to the
			 Joint United Nations Programme on HIV/AIDS, young people between the ages of 15
			 and 24 are the most threatened by AIDS and are at the
			 centre of HIV vulnerability. Globally, this age group accounts for half
			 of all new HIV cases each year. More than 7,000 young people contract the virus
			 every day.
			(19)Most young
			 people in sub-Saharan Africa have sex before marriage during their adolescent
			 years. In many countries, at least half of all women have sex before age 20 and
			 before marriage. Among young men, more than 70 percent have premarital sex
			 before age 20.
			(20)Many
			 adolescents, who are sexually active and not yet married, have inadequate
			 information on how to protect themselves against HIV. Fewer than half of young
			 people in sub-Saharan Africa mention abstinence, monogamy, or condom use as a
			 way of avoiding HIV.
			(21)Young people who
			 have sex are at greater risk of acquiring HIV than adults, partly because of
			 their lack of knowledge. They are apt to change partners frequently, have more
			 than 1 partner in the same time period, or engage in unprotected sex.
			(22)Coercion and
			 sexual violence undercut the ability of young people—women in particular—to
			 prevent HIV and contribute to the vulnerability to infection. In addition,
			 gender inequality makes it much more difficult for young women to negotiate
			 abstinence from sex or to insist that their partners remain faithful or use
			 condoms.
			(23)Marriage does
			 not protect young women from HIV, even when they are faithful to their
			 husbands. In some settings, it appears marriage actually increases a woman’s
			 HIV risk. In some African countries, married women aged 15–19 have higher HIV
			 infection levels than nonmarried sexually active women of the same age.
			(24)A recent
			 USAID-funded review found that sex and HIV education programs that encourage
			 abstinence but also discuss the use of condoms do not increase sexual activity
			 as critics of sex education have long alleged. Sex education can help delay the
			 initiation of intercourse, reduce the frequency of sex and the number of sexual
			 partners, and also increase condom use.
			(25)Young people are
			 our greatest hope for changing the course of the AIDS epidemic. According to
			 the World Health Organization, “Focusing on young people is likely to be the
			 most effective approach to confronting the epidemic, particularly in high
			 prevalence countries.”.
			3.Sense of
			 CongressIt is the sense of
			 Congress that sexually active young people, both unmarried and married, who
			 live in a country where HIV infection is spreading through the general
			 population, rather than being confined to specific populations, such as sex
			 workers and their clients, injecting drug users, and men who have sex with men,
			 and the rate of HIV infection among people between the ages of 15 and 49
			 exceeds 1 percent should be—
			(1)considered at high risk of contracting HIV
			 infection; and
			(2)provided with the knowledge, skill-building
			 programs, and tools to protect themselves from HIV infection, including—
				(A)medically accurate information on public
			 health benefits and failure rates of multiple strategies for eliminating or
			 reducing the risks of contracting HIV and other sexually transmitted
			 infections; and
				(B)information about correct and consistent
			 use of condoms as well as abstinence and the importance of reducing casual
			 sexual partnering.
				4.Allocation of
			 fundsSection 403 of the
			 United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of
			 2003 (22 U.S.C. 7673) is amended—
			(1)in subsection (a), in the second sentence,
			 by striking HIV/AIDS prevention and inserting prevention
			 of the sexual transmission of HIV; and
			(2)by adding at the end the following new
			 subsection:
				
					(c)Abstinence-until-marriage
				programsThe term abstinence-until-marriage
				programs means programs that place the highest priority on encouraging
				individuals who have not yet married to abstain from sexual activity, which if
				practiced 100 percent correctly and consistently is the only certain way to
				protect against exposure to HIV and other sexually transmitted infections. The
				programs include information on the health benefits of delayed sexual debut in
				reducing the transmission of HIV and may be used to support the wide range of
				approaches that promote skill-building strategies for practicing
				abstinence.
					.
			5.Assistance to
			 young peopleSection
			 104A(d)(3) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b–2(d)(3)) is
			 amended—
			(1)in subparagraph (A), by inserting
			 sexually active young people, both unmarried and married, who live in a
			 country experiencing a generalized HIV epidemic, after infected
			 with HIV/AIDS,; and
			(2)by adding at the
			 end the following new subparagraph:
				
					(C)In subparagraph (A), the term
				generalized epidemic means, with respect to a country,
				that—
						(i)HIV infection is spreading through
				the general population of such country, rather than being confined to specific
				populations, such as sex workers and their clients, injecting drug users, and
				men who have sex with men; and
						(ii)the rate of HIV infection among
				people between the ages of 15 and 49 exceeds 1
				percent.
						.
			
